Judge Owsley
delivered the opinion of the court.
According to the case of Sanders against Beall’s adm’r, *3584 Bibb, 342, the circuit court decided correctly in sustaining Hanna’s demurrer to Winebrinner’s plea, alledging a failure to perform a covenant contained in a different instrument to that upon which this action was brought, although the covenant set up in the plea formed the consideration of the note upon which Hanna’s action is founded.
Talbot for appellant, Bibb for appellee.
The judgment must, therefore, be affirmed with cost and damages—